Title: To James Madison from Ralph Schenck, 24 August 1815
From: Schenck, Ralph
To: Madison, James


                    
                        
                            Sir
                        
                        New York August 24th., 1815
                    
                    Our Nation reposes in the arms of peace. A Glorious war for the Vindication of National rights nay, for the preservation of National Independence, with a powerful and haughty foe who arrowgated to himself the indisputed supremacy of the Ocean, whose forces in Spain, had then but lately successfully coped with the Veteran legions of France, and whose pretentions of every kind were high and imposing, has been successfully terminated.
                    On you Sir the eyes of this nation nay of the Universe have been anxiously fixed during this arduous struggle. You have disappointed the hopes of your enemies, & have fully gratified the expectations of your friends:

you have displayed care for the present, foresight for the future, fortitude in adversity, providence in prosperity; have profited by experience, and in every aspect of events have manifested a wariness and an energy equal to every emergency. But above all you have exhibited the benevolence of your disposition in restoring peace to our Country, the moment it could be done on honorable terms.
                    Accept Sir the gratulations of an obscure individual among the number of your friends in this great Nation, and deign to accept of the accompanying Cup, For we may now all with propriety exclaim with the Glass in hand
                    “Nunc est bibendum, nunc pede libero pulsanda est tellus” Hor.
                    That we may never forget the debt of gratitude we owe to the God of battles, who hath so wonderfully presided over our destines, and who hath so successfully brought about our deliverance is the prayer of Sir your Excellencys Most Obedient fellow Citizen
                    
                        
                            Ralph Schenck
                        
                    
                